Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 1 of 14 PageID: 1058




 Michael R. Griffinger, Esq.
 Samuel I. Portnoy, Esq.
 GIBBONS P.C.
 One Gateway Center
 Newark, New Jersey 07102-5310
 (973) 596-4500

 Attorneys for Appellant/Petitioner Novo Nordisk Inc.

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT



 IN RE: NOVO NORDISK INC.                   Case No.

                                            [On Appeal From United States
                                            District Court for the District of New
                                            Jersey in Civil Action No. 19-16458
                                            (FLW)(DEA)]

                                                        Filed Electronically

                                                 PETITION FOR WRIT OF
                                                 MANDAMUS OR, IN THE
                                                 ALTERNATIVE, FOR AN
                                                IMMEDIATE STAY OF THE
                                              DISTRICT COURT’S ORDER OF
                                                   NOVEMBER 19, 2020



       Novo Nordisk Inc. (“NNI”), petitioner in the above captioned matter, hereby

 applies, pursuant to the provisions of section 1651, Title 28, United States Code,

 and Rule 21(a) of the Federal Rules of Appellate Procedure, for a writ of

 mandamus to be issued by this Court directing the Honorable Douglas E. Arpert,

 Magistrate Judge of the United States District Court for the District of New Jersey
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 2 of 14 PageID: 1059




 (the “District Court”), to vacate his Order of November 19, 2020 (ECF No. 57)

 (“November 19 Order”) because that Order issued without jurisdiction. In the

 alternative, NNI requests, pursuant to Federal Rule of Appellate Procedure 8 and

 Local Appellate Rule 27.7, an immediate stay of that Order pending resolution of

 NNI’s pending motion for emergent review docketed at 3d Cir. Dkt. No. 20-3426,

 ECF No. 5.

 In support of this application, petitioner states:

       1.     This petition is necessary because the District Court has acted outside

 its jurisdictional bounds and issued an Order that will irreparably harm NNI.

 Absent intervention by this Court, the November 19 Order would moot NNI’s

 appeal and its motion for emergent review of the District Court’s November 12,

 2020 Order denying NNI’s motion for stay pending appeal (which is currently

 pending in this Court) and the emergent briefing schedule entered by this Court on

 November 13, 2020 in connection with that motion. 3d Cir. Dkt. No. 20-3426,

 ECF Nos. 5, 6. The November 19 Order concerns the very issues already on

 appeal with this Court; specifically, whether and by when NNI must comply with a

 subpoena. To comply with the subpoena, NNI would have to produce in excess of

 100,000 documents. The District Court’s Order directs NNI to do so in four days.

 Despite the existence of NNI’s pending appeal and motion, the Order makes no

 reference to—much less finding regarding—the basis of the District Court’s


                                             2
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 3 of 14 PageID: 1060




 jurisdiction. As a result, the Order should be vacated or, at least stayed. In

 addition, NNI respectfully requests entry of an Order allowing it ten (10) days

 from the disposition of this petition (should it be denied) to comply with

 CalSTRS’s subpoena so that if this Court is not inclined to grant the relief NNI

 seeks, NNI is at least afforded a reasonable period of time within which to respond.

                    BACKGROUND AND ORDER BELOW

       2.    The underlying case consists of an application pursuant to 28 U.S.C. §

 1782 (“Section 1782 Application”) granting California State Teachers Retirement

 System (“CalSTRS”) leave to obtain discovery from NNI via subpoena for use in a

 proceeding in Denmark.      The Section 1782 Application was granted by the

 Magistrate Judge and then appealed to the District Judge.

       3.    On October 29, 2020, the District Judge denied NNI’s appeal and

 ordered compliance with CalSTRS’s Subpoena. ECF No. 43. NNI filed a Notice

 of Appeal two business days later, ECF No. 45, and a Motion for Stay Pending

 Appeal, ECF No. 46. On November 12, 2020, the District Judge denied NNI’s

 motion for stay. ECF No. 52. The next day, NNI filed a motion with this Court

 for emergent review of the District Court’s denial of NNI’s stay motion, arguing

 that the denial of the motion constituted an abuse of discretion and would

 irreparably harm NNI. 3d Cir. Dkt. No. 20-3426, ECF No. 5. This Court set an




                                          3
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 4 of 14 PageID: 1061




 expedited briefing schedule for that motion, directing CalSTRS to file any

 opposition to it by November 20, 2020. 3d Cir. Dkt. No. 20-3426, ECF No. 6.

       4.     Two days ago, on November 18, 2020, with NNI’s appeal and

 emergent motion to this Court already pending, CalSTRS filed a motion—in the

 District Court—seeking an order directing NNI to show cause as to why it should

 not comply with CalSTRS’s subpoena within seven days. ECF No. 56. Yesterday,

 before NNI had an opportunity to oppose that motion, the magistrate judge entered

 an Order: (i) directing NNI to comply with CalSTRS’s subpoena by noon on

 November 24, 2020—four days from today; (ii) stating that the magistrate judge

 had conferred with the district judge regarding the matter; and (iii) indicating that

 further submissions would not be considered. Declaration of Samuel I. Portnoy

 (“Portnoy Decl.”), Ex. A. The Order includes no discussion of the District Court’s

 jurisdiction, vel non, regarding this matter in light of the pending appeal.

                                ISSUES PRESENTED

       5.     Whether the District Court lacked jurisdiction to issue the November

 19 Order directing NNI to comply with a subpoena by November 24 when NNI

 has already appealed to this Court both the propriety of that subpoena and whether

 NNI must comply with it before its appeal to this Court is resolved.

       6.     Whether, in the alternative, the November 19 Order should be stayed

 pending adjudication of NNI’s pending motion for emergent review of the denial


                                            4
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 5 of 14 PageID: 1062




 of its motion for stay pending appeal, so that NNI’s emergent motion and

 underlying appeal will not be mooted.

            REASONS WHY THE WRIT OR STAY SHOULD ISSUE

       7.     As this Court has recognized, petition for a writ of mandamus is the

 appropriate procedure to address a district court entering an order it does not have

 jurisdiction to issue. See In re Pressman-Gutman Co., Inc., 459 F.3d 383, 399 (3d

 Cir. 2006) (“Courts have used mandamus to confine an inferior [federal] court to a

 lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority

 when it is its duty to do so.”); Kerr v. U.S. Dist. Court for N. Dist. of California,

 426 U.S. 394, 402 (1976) (“As we have observed, the writ ‘has traditionally been

 used in the federal courts only to confine an inferior court to a lawful exercise of

 its prescribed jurisdiction or to compel it to exercise its authority when it is its duty

 to do so.’” (citation omitted)); United States v. Wexler, 31 F.3d 117, 128 (3d Cir.

 1994) (a “traditional reason[] for the writ” is a situation where a district court

 “exceeded its lawful jurisdiction.”).

       8.     Whether and by when NNI must respond to CalSTRS’s subpoena are

 issues currently on appeal with this Court. As a result, the District Court lacked

 jurisdiction to issue its order of November 19 directing NNI to produce documents

 in response to CalSTRS subpoena in four days’ time.




                                            5
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 6 of 14 PageID: 1063




       9.     “Generally, a notice of appeal divests the District Court of jurisdiction

 ‘over those aspects of the case involved in the appeal.’” Janssen Prods., L.P. v.

 Lupin Ltd., No. 10-5954 (WHW), 2016 WL 3392291, at *2 (D.N.J. June 15, 2016)

 (quoting Kull v. Kutztown Univ. of Pa., 543 F. App’x 244, 248 (3d Cir. 2013)); see

 also Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (“The

 filing of a notice of appeal is an event of jurisdictional significance-it confers

 jurisdiction on the court of appeals and divests the district court of its control over

 those aspects of the case involved in the appeal.”); United States v. Reeves, No. 11-

 520 (JBS), 2016 WL 2621272, at *1 (D.N.J. May 2, 2016) (same); Abulkhair v.

 Bush, No. 11-6616 (JLL), 2012 WL 12895700, at *1 (D.N.J. July 11, 2012)

 (same); United States v. Guibilo, No. 04-558 (JLL), 2008 WL 387896, at *1

 (D.N.J. Aug. 18, 2008) (ordinarily, filing a notice of appeal “divests this Court of

 jurisdiction of any part of the case involved in the appeal”); Sarmiento v. Montclair

 State Univ., No. 04-4176 (WJM), 2007 WL 2572370, at *2 (D.N.J. Sept. 4, 2007)

 (same).

       10.    This rule of jurisdiction has “the salutary purpose of preventing the

 confusion and inefficiency which would of necessity result were two courts to be

 considering the same issue or issues simultaneously.” United States v. Cooper

 Health Sys., 958 F. Supp. 2d 564, 567 (D.N.J. 2013) (quoting Venen v. Sweet, 758

 F.2d 117, 121 (3d Cir. 1985)).


                                           6
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 7 of 14 PageID: 1064




       11.     This rule of jurisdiction and the purpose it serves clearly apply here.

 NNI has appealed to this Court the District Court’s Order resolving CalSTRS’s

 Section 1782 Application and the Order denying NNI’s motion for stay pending

 appeal.     Accordingly, the propriety of CalSTRS’s subpoena and the question

 whether NNI must comply with that subpoena before its appeal to this Court is

 adjudicated are now exclusively for this Court to decide. See 3d Cir. Dkt. No. 20-

 3426, ECF Nos. 1, 5. The Order issued by the District Court yesterday seeks to

 address these very issues. It was outside of the District Court’s jurisdiction to enter

 such an order. The Order would moot not only NNI’s currently pending appeal,

 but also its pending motion for emergent review of the denial of its stay motion,

 which is already well on its way to expeditious adjudication by this Court.

       12.     None of the exceptions to the general rule that divests a district court

 of jurisdiction upon the timely filing of an appeal apply where, as here, the district

 court’s order concerns the exact issues already appealed to the circuit court. Cf.

 Sheet Metal Workers’ Int’l Assoc. Local 19 v. Herre Bros., Inc., 198 F.3d 391, 394

 (3d Cir. 1999) (Exceptions to the rule allow “the district court to retain jurisdiction

 to issue orders staying, modifying, or granting injunctive relief, to review

 applications for attorney’s fees, to direct the filing of supersedeas bonds, to correct

 clerical mistakes, and to issue orders affecting the record on appeal the granting or

 vacating of bail.”).


                                           7
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 8 of 14 PageID: 1065




       13.    Because NNI’s appeals divested the District Court of jurisdiction to

 issue its November 19 Order, that Order must be vacated.

       14.    In the alternative, NNI requests, pursuant to Federal Rule of Appellate

 Procedure 8, that this Court immediately enter an Order staying the District Court’s

 November 19 Order, which requires compliance by noon on November 24,

 pending at least this Court’s adjudication of NNI’s pending motion for emergent

 review of the denial of its motion for stay.

       15.    Federal Rule of Appellate Procedure 8(a)(2)(A)(ii) provides that a

 motion for a stay “may be made to the court of appeals or to one of its judges” in

 the first instance where applying first to the district court would be impracticable.

 Fed. R. App. P. 8(a)(2)(A)(i). Because the Order at issue requires NNI to comply

 with a subpoena in four days, disallows further filings in the District Court, and

 reflects that the magistrate judge conferred with the district judge before entering

 the order, Portnoy Decl., Ex. A, it is plain that seeking further relief in the District

 Court would be impracticable.

       16.    NNI’s already pending emergency motion for review of the denial of

 its stay motion is far from frivolous. It argues an error of law concerning the

 standard of review that will apply on appeal. It also argues that the District Court

 failed to address NNI’s arguments going to two of the four factors to be considered

 in adjudicating stay motions. One such ignored argument is an uncontroverted


                                            8
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 9 of 14 PageID: 1066




 evidentiary showing that CalSTRS would not be significantly harmed by a stay.

 The motion also argues that the District Court abused its discretion in reversing its

 own well-reasoned prior findings despite no change in factual circumstance or

 prevailing law. 3d Cir. Dkt. No. 20-3246, ECF No. 5. These findings include that

 NNI would suffer irreparable harm absent a stay pending appeal. Id.

       17.    And, NNI’s motion for emergent review of the denial of its stay

 motion is well on its way toward resolution. CalSTRS has already filed a letter in

 opposition to it and has indicated that it intends to make an additional filing

 opposing it today. See 3d Cir. Dkt. No. 20-3426, ECF No. 8. If the District Court’s

 November 19 Order directing compliance with CalSTRS’s subpoena in four days

 is not at least temporarily stayed, both NNI’s motion for emergent review of the

 denial of its stay motion, and the underlying appeal itself, will be mooted.

       18.    It is for this precise reason that courts throughout the country

 routinely stay orders at least for the period that motions seeking to stay such orders

 are pending. See, e.g., Aleynikov v. The Goldman Sachs Grp., Inc., No. 12-5994

 (KM-MAH), 2016 WL 6440122, at *4 (D.N.J. Oct. 28, 2016) (noting previous

 order that “[d]iscovery shall be stayed pending adjudication of any such motion to

 stay”); Destination Maternity Corp. v. Target Corp., 12 F. Supp. 3d 762, 765 (E.D.

 Pa. 2014) (suspending “the deadlines for expert discovery and dispositive motions

 until after [the court] resolved [the] motion to stay”); Hayes, M.D. v. Am. Int’l


                                           9
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 10 of 14 PageID: 1067




  Grp., No. 09-2874, 2010 WL 11469885, at *1, 4 (E.D. Pa. Apr. 30, 2010) (staying

  order partially granting motion to strike objections and compel discovery “until the

  Court decide[d] the plaintiff’s pending Motion to Stay”); General Motors Co. v.

  Stable Motor Co., Inc., No. 4:07-CV-1493, 2008 WL 11369038, at *1 (M.D. Pa.

  June 18, 2008) (staying depositions pending decision of motion to stay); Adams v.

  Kellar, No. 07-CV-1103, 2008 WL 11492837, at *1 (M.D. Pa. May 5, 2008)

  (recognizing previous decision, which “stayed discovery pending resolution of the

  Motion to Stay”); Marquez v. Hoffman, No. 18-CV-7215 (ALC), 2019 WL

  5940151, at *3 (S.D.N.Y. Oct. 25, 2019) (noting that the judge temporarily stayed

  discovery pending resolution of motion to stay discovery); Virtualagity, Inc. v.

  Salesforce.com, Inc., No. 2:13-cv-00011-JRG, 2014 WL 807588, at *1 (E.D. Tex.

  Feb. 27, 2014) (previously temporarily staying proceedings pending disposition of

  the defendants’ motion to stay); United States v. Adent, No. 12-C-1286, 2016 WL

  297462, at *1 (E.D. Wisc. Jan. 20, 2016) (staying order of sale pending a ruling on

  motion to stay); Cardiaq Valve Technologies, Inc. v. Neovasc Inc., No. 14-cv-

  12405, 2016 WL 8710447, at *3 (D. Mass. Dec. 2, 2016) (granting “motion to

  stay/preserve the status quo pending resolution of its motion to stay judgment”);

  Adams Offshore, Ltd. v. Con-Dive, LLC, No. 09-0378-WS-B, 2010 WL 3941446,

  at *1 (S.D. Ala. Sept. 24, 2010) (stating that “vacatur order was temporarily stayed

  pending resolution of the motion to stay”); United States v. United Distillers


                                          10
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 11 of 14 PageID: 1068




  Prods. Corp., 64 F. Supp. 978, 979 (D. Conn. 1946) (staying “[a]n order to enforce

  the summons . . . pending hearing on a motion to stay”).

        19.    The principle makes particular sense in this context.         Requiring

  automatic compliance with a district court’s order (or permitting the district court

  to enter orders expediting compliance) during the pendency of a circuit court’s

  review of an application for stay pending appeal would make applications for stay

  pending appeal meaningless.      This despite the fact that the Federal Rules of

  Appellate Procedure expressly contemplate such applications. Fed. R. App. 8;

  L.A.R. 8.1, 8.2.

        20.    Consistent with that principle, NNI also asks that this Court enter an

  order affording NNI ten (10) days from the disposition of this petition, should it be

  denied, to comply with CalSTRS’s Subpoena, so that NNI will be afforded a

  reasonable time period to commence its production of the more than 100,000

  documents called for by the Subpoena.

        WHEREFORE, petitioner respectfully prays that a Writ of Mandamus be

  issued by this Court directed to the Honorable Douglas E. Arpert, Magistrate Judge

  of the United States District Court for the District of New Jersey, directing that his

  Order of November 19, 2020 (ECF No. 57), be vacated. In the alternative, NNI

  requests that this Court stay that Order pending adjudication of NNI’s motion for

  emergent review of the District Court’s denial of NNI’s motion for stay pending


                                           11
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 12 of 14 PageID: 1069




  appeal. NNI further requests that this Court enter an order allowing NNI ten (10)

  days from the disposition of this petition, should it be denied, to commence its

  production of documents.

                                       GIBBONS P.C.
                                       One Gateway Center
                                       Newark, New Jersey 07102
                                       (973) 596-4731
                                       Attorneys for Petitioner Novo Nordisk, Inc.

                                       By: /s/ Michael R. Griffinger
                                           Michael R. Griffinger, Esq.
  Dated: November 20, 2020




                                         12
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 13 of 14 PageID: 1070




                        CERTIFICATE OF COMPLIANCE
        I, Michael R. Griffinger, Esquire, hereby certify that:

        (1)   this motion contains 2,564 words, excluding the parts of the motion

  exempted by Federal Rule of Appellate Procedure 32(f), and thus does not exceed

  the 7,800-word limit imposed by Federal Rule of Appellate Procedure 21(d)(1);

        (2)   this motion complies with the typeface and style requirements of

  Federal Rules of Appellate Procedure 32(a)(5) and 32(a)(6) because it has been

  prepared using a proportionally spaced typeface, Times New Roman, with 14-point

  font, using Microsoft Word 2016;

        (3)   the text of the electronic PDF motion is identical to the text of the

  paper copies; and

        (4)   the electronic PDF motion has been prepared on a computer that is

  automatically protected with a virus detection program, namely a continuously

  updated version of Sophos Endpoint Security and Control, version 2.3.13.0, and no

  virus was detected.

                                                /s/ Michael R. Griffinger
                                                Michael R. Griffinger, Esq.

  Dated: November 20, 2020




                                           13
Case 3:19-cv-16458-FLW-DEA Document 59 Filed 11/20/20 Page 14 of 14 PageID: 1071




                     CERTIFICATE OF BAR MEMBERSHIP

        Michael R. Griffinger is a member in good standing of the Bar of United

  States Court of Appeals for the Third Circuit.

                                                /s/ Michael R. Griffinger
                                                Michael R. Griffinger, Esq.
                                                NJ Attorney ID No. 210321965




  Dated: November 20, 2020




                                           14
